Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a response to an amendment filed on 03/08/2021 for application number 16/531,602. Claim 1 has been amended. Applicant’s amendments have overcome the 112(b) rejection identified in the previous office action. Claims 1-20 are pending.

Reason for Allowance
Claims 1-20 are allowed. The following is an examiner's statement of reasons for allowance.

The claims are allowable over the prior art of record in view of the claim amendments, for the reasons put forth in the remarks by the applicant, and after further search and consideration. The prior art of record includes the following documents:
Ozturk et al. (US 20150109927 A1; hereinafter “Ozturk”) 
3GPP R2-152657 (Huawei, HiSilicon, 3GPP TSG-RAN WG2 Meeting #90, Fukuoka, Japan, 25 – 29 May, 2015; hereinafter “NPL1”), 
Ogura (US 20080049695 A1; hereinafter “Ogura”)
Horn et al. (US 20150003435 A1, hereinafter “Horn”)
3GPP R2-153513 (Intel Corporation, 3GPP TSG-RAN2 Meeting #91, Beijing, P. R. China, August 24 – 28, 2015, hereinafter “NPL2”)
Jung et al. (US 2017/0111822 A1; hereinafter “Jung”)
Vajapeyam et al. (US 2015/0049707 A1; hereinafter “Vajapeyam”)
Saily (US 2014/0370898 A1)

Regarding claim 1, the prior art of record documents, individually or in combination, do not disclose the following combination of features, nor would this have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention:
“receiving, from a base station in a first RAT, a WT addition request message including quality of service (QoS) parameters for at least one bearer; 
transmitting, to the base station, a WT addition request acknowledge message including an identity of an admitted bearer among the at least one bearer; 
receiving, from the base station, data for a terminal; and 
transmitting, to a WLAN access point through a local interface between the WT node and the WLAN access point, a packet based on the data, wherein a header of the packet for the local interface includes QoS information used to map QoS class identifier (QCI) information of the data to a WLAN access class category.”
In contrast, the closest prior art, Ozturk, discloses a method performed by a wireless local area network (WLAN) termination (WT) node in a second radio access technology (RAT), the method comprising: receiving, from a base station in a first RAT, a WT addition request message ([0080] and Fig. 8); and transmitting, to the base station, a WT addition request acknowledge message including an identity of admitted bearer among the at least one bearer ([0080] and Fig. 8); and receiving, from the base station, data for a terminal ([0100] and Fig. 14: At 1404.). But Ozturk does not disclose (a) a WT addition request message including quality of service (QoS) parameters for at least one bearer, and (b) transmitting, to a WLAN access point through a local interface between the WT node and the WLAN access point, a packet based on the data, wherein a header of the packet for the local interface includes QoS information used to map QoS class identifier (QCI) information of the data to a WLAN access class category. Furthermore, as argued persuasively by the applicant, “the AP 503 of Ozturk at best 
Ogura discloses a packet data gateway (PDG) transmitting, to a WLAN access point through a local interface between the PDG and the WLAN access point, a packet based on the data, wherein a header of the packet for the local interface includes QoS information used to map QoS class identifier (QCI) information of the data to a WLAN access class category ([0052] and Fig. 4; [0057], [0062], [0063]). But, as argued persuasively by the applicant, “in the present application, a WT node relates to a different RAT than an RAT of a base station and is an entity that is located in a WLAN. However, the PDG of Ogura…is located in a 3GPP core network and is not an entity of a WLAN. However, in independent Claims 1 and 11, a base station concerns a first RAT and a WT node concerns a second RAT. Further, in independent Claims 1 and 11, a WT node receives data from a base station and transmits the data to a WLAN access point. However, the PDG of Ogura is a core network entity, and therefore, does not receive data from a base station…Therefore PDG of Ogura…does not perform the same operation as that performed by a WT node.”
NPL1 discloses a method for LTE-WLAN aggregation, wherein a base station transmits quality of service (QoS) parameters for at least one bearer to WLAN, and wherein the QoS information is used to map QoS class identifier (QCI) information of the data to a WLAN access class category (Sec. 2.4 - QoS Mapping). But NPL1 is silent regarding the claimed distinction between the operations of a WT node and a WLAN access point.
Other prior art of record documents also do not disclose the claimed features. Therefore, claim 1 is allowable over the prior art of record. 
The same reasoning applies to claim 11 mutatis mutandis.  Accordingly, claims 1-5 and 11-15 are allowed.

Regarding claim 6, the prior art of record documents, individually or in combination, do not disclose the following combination of features, nor would this have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention:
“transmitting, to a wireless local area network (WLAN) termination (WT) node in a second RAT, a WT addition request message including quality of service (QoS) parameters for at least one bearer; 
receiving, from the WT node, a WT addition request acknowledge message including an identity of an admitted bearer among the at least one bearer; 
obtaining data to be transmitted to a terminal; and 
transmitting, to the WT node, the data, wherein a packet based on the data is transmitted to a WLAN access point through a local interface between the WT node and the WLAN access point, and wherein a header the packet for the local interface includes QoS information used to map QoS class identifier (QCI) information of the data to a WLAN access class category.”
Similar reasoning applies to claims 6 and 16 mutatis mutandis, as discussed above for claim 1.  Accordingly, claims 6-8 and 16-18 are allowed.

Regarding claim 9, the prior art of record documents, individually or in combination, do not disclose the following combination of features, nor would this have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention:
“receiving, from a WLAN termination (WT) node through a local interface between the WT node and the WLAN access point, a packet based on data obtained from a base station; 
identifying a WLAN access class category mapped to quality of service (QoS) class identifier (QCI) information of the data based on QoS information included in a header of the packet for the local interface; 
queueing a packet data convergence protocol (PDCP) protocol data unit (PDU) of the packet based on the WLAN access class category; and 
transmitting, to a terminal, the PDCP PDU.”
Similar reasoning applies to claims 9 and 19 mutatis mutandis, as discussed above for claim 1.  Accordingly, claims 9-10 and 19-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606.  The examiner can normally be reached on IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471